Citation Nr: 1609090	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-07 664	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for residuals of a right thumb injury.

7.  Entitlement to an increased disability rating for the service-connected right shoulder disability.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1999 to October 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2008, September 2013, and July 2015 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a November 2015 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for right and left knee disabilities, a right thumb disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced an injury to his back during active service, has a current low back disability, and the evidence in favor of a medical nexus between the current low back disability and active service has attained relative equipoise with the evidence against such a nexus.

2.  The Veteran has confirmed in-service stressors, has a current diagnosis of PTSD, and there is a medical nexus between the claimed stressors and the current PTSD and other psychiatric diagnoses.

3.  In a November 2015 correspondence, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal regarding entitlement to service connection for a left shoulder disability and to an increased rating for the right shoulder disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to an increased disability rating for the right shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Low Back and Psychiatric Disabilities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the Veteran contends that he has a low back disability that began during active service.  Specifically, he avers that, in November 2000, while stationed on the USS Abraham Lincoln, he was helping two other seamen to move a bomb when the ship hit a swell, and the weight of the bomb shifted entirely onto the Veteran, injuring his back.  In addition, in 2001, he was walking on the flight deck when someone tackled him to the ground in an attempt to save him from being injured by the trap wire.  He immediately felt low back pain and continued to experience back pain the following morning.  

The service treatment records, including the September 2004 separation examination report, are entirely negative for any report, treatment, or diagnoses of a back problem.  Indeed, at the September 2004 separation examination, the Veteran checked "no" next to "recurrent back pain or any back problem" on his Report of Medical History.  

However, the two events resulting in back pain described above are corroborated by statements from the Veteran's wife and by another seaman.  In a December 2014 statement, the Veteran's wife states that, while he was still in active service, the Veteran told her he had injured his back twice but did not want to seek medical treatment out of concern that he would be medically discharged or rendered unable to reenlist in the future.  

In addition, in a March 2015 statement, a fellow seaman, V.G., stated that in January 2001, he noticed the Veteran walking on the deck near the trap wire while an aircraft was about to land, and ran over and tackled him before the wire could injure him.  V.G. stated that the Veteran told him that his back was hurting immediately after the incident as well as the following morning, but that he declined to go to medical.  

Both the Veteran and his wife have also stated that his back pain has been continuous since the injuries during active service.  

Post-service treatment records show that the Veteran has consistently reported the onset of back pain beginning during active service.  For instance, a September 2007 private treatment note indicates that the Veteran reported that his back pain began six years prior.  Another private treatment note dated sometime in 2007 indicates he reported back pain since lifting something in 2001, and that while the pain had gradually improved, it had remained chronic until it was reaggravated earlier that year.  A November 2008 private treatment note indicates that he reported that his back pain began after something fell on him during active service.  Finally, a March 2011 VA treatment note indicates he reported chronic back pain since 2000.      

Finally, the competent medical evidence of record weighs in favor of a grant of service connection for a low back disability.  Namely, in an August 2010 letter, Dr. S., a private physician, wrote that the Veteran had been under his care since June 2005, and currently suffered from chronic lumbar disc disease.  Dr. S. noted that the Veteran told him that his back pain had begun during active service (this is corroborated by Dr. S's earlier treatment notes), and that he had experienced intermittent low back pain with radicular symptoms during the last two years of his active service.  The Veteran had informed Dr. S. that he did not seek medical care during active service because the pain , although severe at times, did not interfere with his job duties, and that he did not want to be taken away from his job duties due to his devotion to service and a sense of duty to his shipmates.  After separation from service, the Veteran said that his pain gradually increased and he reported back pain to Dr. S. in April 2007.  Dr. S. stated that, "[g]iven that [the Veteran's] back pain started while on active duty and has progressed in a typical lumbar disc disease pattern, it is more likely than not that his lumbar disc disease is service-connected."  There are no contrary opinions of record.  

In light of the Veteran's credible statements regarding his in-service back injuries and continuous post-service back pain which are corroborated by his wife and a fellow seaman, as well as the favorable opinion of Dr. S., the Board finds that the evidence in favor of a nexus relationship between the current back disability and active service has reached the point of relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for a low back disability is warranted.

Next, the Veteran contends that his current psychiatric disability, variously diagnosed as PTSD, bipolar disorder, and schizoaffective disorder, among others, began during or are related to events that occurred during active service.  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).  

In this regard, the Board notes that the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  See, e.g., June 2012 VA examination report.

Next, with regard to the claimed in-service stressors, the Veteran has described several events that precipitated his psychiatric disabilities.  First, he reports that the event that occurred in November 2000, described above, during which he was tackled by another seaman, caused him to fear for his life and/or great bodily injury.  This event has been corroborated by the other seaman involved, as discussed above, as well as by his mother and father-in-law in March 2015 statements.  

Next, he states that in 2002, while at a fundraiser for his squadron, some of the officers obtained his ASVAB scores and showed them to everyone, resulting in months of harassment by the entire squadron.  As a result, he experienced nightmares and panic attacks.  This event and the Veteran's subsequent psychiatric symptoms are also corroborated by a fellow seaman, E.W., as well as by his father-in-law, in March 2015 statements, and by his wife in multiple statements of record.  In a December 2014 statement, the Veteran's wife described correspondence she received from the Veteran following this event in which he expressed feelings of depression, and stated that she noticed changes in his mood and personality upon his return from deployment.  

Based on the foregoing, the Board finds that there is credible evidence that the claimed in-service stressors occurred.  

Finally, the third criterion, a link, established by medical evidence, between current symptoms and an in-service stressor, is met in this case.  Here, as noted above, the Veteran was diagnosed with PTSD as well as bipolar disorder by a VA psychologist who conducted the June 2012 VA examination, and the doctor based his diagnosis on the Veteran's claimed in-service stressors described above and symptoms related to those stressors, including flashbacks, nightmares, irritability, and difficulty sleeping.  Based on the Veteran's description of the stressors and his related symptoms, the psychologist found that the DSM-IV criteria for a PTSD diagnosis had been met, and made a specific finding that the claimed stressors were sufficient to support the PTSD diagnosis.  Thus, the evidence demonstrates that the Veteran's PTSD symptoms are related to his claimed stressors, which have been corroborated by other seamen and the Veteran's family members.

Moreover, there are three favorable competent opinions of record which support a relationship between the current psychiatric disability and active service.  First, in an August 2010 letter, Dr. F., the Veteran's treating psychiatrist, stated that the Veteran suffered from bipolar disorder versus schizoaffective disorder, manifested by intermittent paranoia, intermittent violence, and significant mood swings.  The Veteran had told Dr. F. that he had spent 10 months working in and near Iraq, and that he felt that he was in significant danger because of the extreme working conditions, and that he suffered from panic attacks as a result.  The doctor opined that it is more likely than not that the Veteran's psychiatric condition was permanently aggravated by his active duty service.  

Next, in a separate August 2010 letter, Dr. S. wrote that he had treated the Veteran for anxiety and bipolar disorder, and also opined that his anxiety attacks and bipolar condition were permanently aggravated by his active duty service in the military. 

Finally, in a January 2016 letter, a private psychologist, Dr. M. wrote that he has treated the Veteran for PTSD, depression, anxiety, and panic attacks since May 2013, and opined that it is more likely than not that his psychiatric conditions were caused by and/or aggravated by events witness in support of the USS Cole post-bombing, a near-death incident on the flight deck aboard the USS Abraham Lincoln, and subsequent harassment from superiors during active service.  

The Board notes that there are no negative opinions of record.  

In sum, the Board finds that the competent evidence is at least in relative equipoise on the question of whether the Veteran has a current diagnosis of PTSD that is related to active service, and as to whether his current psychiatric disabilities, variously diagnosed as described above, are related to events in active service.  Therefore, the Board concludes that the criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Dismissal of Right and Left Shoulder Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals as to entitlement to service connection for a left shoulder disability and to an increased rating for the right shoulder disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.


ORDER

Service connection for a low back disability is granted.  

Service connection for an acquired psychiatric disability is granted.  

The appeal regarding entitlement to service connection for a left shoulder disability is dismissed.

The appeal regarding entitlement to an increased disability rating for the service-connected right shoulder disability is dismissed.


REMAND

In a July 2015 rating decision, the RO denied a claim of entitlement to a TDIU.  In October 2015, the Veteran filed a timely notice of disagreement (NOD) with the denial of a TDIU.  The RO has not had the opportunity to furnish the Veteran with a statement of the case (SOC) which addresses that issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, a September 2013 Home Visit Report conducted by Ability Services Network indicates that the Veteran's wife reported that the Veteran is receiving Social Security Disability (SSD) benefits.  Neither the Social Security Administration's (SSA) determination nor the records on which the determination was based are associated with the claims file.  The Board finds that the SSA records may be relevant to the claims on appeal, and a remand is necessary to request them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

Accordingly, the claims of entitlement to service connection for right and left knee disabilities, a right thumb disability, and entitlement to a TDIU are REMANDED for the following action:

1.  Attempt to obtain the Veteran's alleged complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.  All attempts to procure the records should be documented in the file.  If the records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his representative should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.

2.  After completion of the above development, the issues of entitlement to service connection for right and left knee disabilities and to a right thumb disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  The RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


